IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

NATHANIEL C. HAY,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-2015

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 11, 2015.

An appeal from an order of the Circuit Court for Clay County.
Don H. Lester, Judge.

Nathaniel C. Hay, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED. This dismissal is without prejudice to appellant’s right to file

a petition for belated appeal. See Fla. R. App. P. 9.141(c).

RAY, SWANSON, and MAKAR, JJ., CONCUR.